DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-15 is/are allowed.
Regarding claim 1, the prior art of record (LEMAY et al., US-20190102567-A1 (hereinafter “LEMAY ‘567”) in view of Sato et al., US- 20080162949-A1 (hereinafter “Sato ‘949”)) does not disclose “for protecting a function pointer by encrypting one or more function symbols …
inserting a plurality of sequences of a plurality of instructions at compile time for decrypting the function symbols to be randomized at runtime before a plurality of indirect function calls;
inserting an instruction sequence at compile time for encrypting an operand register that receives a local function symbol in a position-independent code (PIC), where a call or store instruction uses the register as an operand” in the recited context.  
Rather, LEMAY ‘567 discloses that an object in a shared memory is to be allocated by an application running in a protection domain at a runtime environment and the access to it is protected by an encrypted pointer to the memory location of the object using an identifier and a key. Furthermore, the reference recites that the intermediate code and predicate calculation code generator may also produce code (or instructions) for encrypting pointers following pointer generation and code for decrypting the pointers when the pointers are indirectly called. But the direction of LEMAY ‘567 is totally different than the claimed invention of “protecting a function pointer by encrypting function symbols” since that reference protects a function pointer not by encrypting the function symbols but by encrypting the function pointers per se. To this, Sato ‘949 teaches that encrypted function names as well as encrypted function start and end addresses, which are stored in the distribution program separate from the original program for obfuscation, is to be decrypted by a user device, however the instructions enabling to encrypt/decrypt the function symbols at a runtime are not embedded in the original program, so that the citations of Sato ‘949 do not disclose the above limitations of claim 1, which require a running program to do the encryptions and decryptions of the function symbols manipulated by function pointers.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 6 and 11, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-5, 7-10 and 12-15 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499